Citation Nr: 0738911	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  98-19 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1970 rating decision which assigned a 30 percent 
disability rating for service-connected left leg gunshot 
wound residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1967 to May 1970.  

Procedural history

This claim comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1998 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California (the RO), which, in part, determined that CUE did 
not exist in the June 1970 rating decision which assigned a 
30 percent disability rating to the veteran's service-
connected left leg gunshot wound residuals.  

This case was previously before the Board in February 2000, 
when it was remanded in order to schedule the veteran for a 
personal hearing with a Veterans Law Judge.  Such was 
accomplished in December 2000, when the veteran presented 
personal testimony at a Travel Board hearing which was 
conducted at the Oakland RO before a Veterans Law Judge who 
is no longer employed with the Board.  The transcript of the 
hearing is associated with the veteran's claims folder.
 
The claim was remanded a second time in January 2001 for 
additional development.  The case was subsequently returned 
to the Board, and in November 2003 the Board issued a 
decision which, in part, denied that the June 1970 rating 
decision contained any CUE.  The veteran appealed the Board's 
November 2003 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  

In an Order dated April 21, 2006, the Court vacated the 
Board's decision and remanded this case.  The Court 
determined that the Board had ignored "VA's antecedent 
obligation of sympathetically reading a veteran's pro se CUE 
motion to discern all potential claims," and instructed the 
Board to consider this obligation and re-evaluate the 
veteran's statements.



In July 2007, the Board wrote to the veteran and informed him 
that he had a right to another Board hearing because the 
Veterans Law Judge who presided over his December 2000 
hearing is no longer at the Board.  The veteran did not 
submit a response within 30 days as requested in the letter; 
accordingly, the Board will presume that the veteran wishes 
to proceed without another hearing.  

The veteran's accredited representative submitted a brief on 
his behalf in August 2007.

Issue not on appeal

In the above-referenced April 2006 Order, the Court affirmed 
the Board's November 2003 denial of entitlement to an 
effective date prior to June19, 1990 for the grant of a 50 
percent disability rating for service-connected post 
traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  In a rating decision dated June 16, 1970, the RO granted 
service connection for left leg gunshot wound residuals and 
assigned a 30 percent disability rating.  
The veteran did not appeal that decision.

2.  The veteran has not offered a valid CUE argument with 
respect to the June 16, 1970 RO rating decision.


CONCLUSION OF LAW

The veteran's claim to revise the June 1970 rating decision 
on the basis of CUE is dismissed.  38 C.F.R. § 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in June 1970, the RO granted service 
connection for the veteran's left leg gunshot wound residuals 
and assigned a 30 percent disability rating.  The veteran was 
notified of the RO's June 1970 rating decision in a June 1970 
letter.  The veteran did not initiate an appeal of this 
decision.  Thus, the June 1970 decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  

The veteran argues that the June 1970 rating decision 
contained CUE, and thus should be revised, as it did not 
assign a 40 percent disability rating to his service-
connected left leg gunshot wound residuals.  See, e.g., the 
December 1998 substantive appeal (VA Form 9).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103, 
5103A (West 2002).

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  The Board observes in this connection that a CUE 
claim does not involve the evaluation of evidence apart from 
what already resides in the claims folder.   See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folder.  

The Board additionally observes that the Court's April 21, 
2006 Order did not indicate that any VCAA deficiency existed.



Pertinent Law and Regulations

CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2007).  

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact 
or of law, that when called to the attention 
of later reviewers compels the conclusion, 
to which reasonable minds could not differ, 
that the result would have been manifestly 
different but for the error. . . 

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44.  See also Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Analysis

The veteran has raised the matter of CUE in the final June 
1970 RO rating decision which assigned a 30 percent 
disability rating for his service-connected gunshot wound of 
the left leg.  

Compliance with the Court's directives

As has been discussed in the Introduction, this issue was the 
subject of a Court Order in April 2006.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

As noted above, the April 2006 Court Order found that the 
Board had ignored "VA's antecedent obligation of 
sympathetically reading a veteran's pro se CUE motion to 
discern all potential claims."  The Board has considered 
this obligation in its discussion below.

Discussion

The Board has been instructed to engage in a "sympathetic 
reading" of the veteran's statements to discern all 
potential CUE claims.  See the April 2006 Order, page 2. 
The Board adds that although the Court identified certain 
communications from the veteran, the Court did not itself 
indicate that any valid CUE claim was present in the record.  
It is clear that the Court left that matter for the Board to 
decide.

In Ingram v. Nicholson, 20 Vet. App. 156 (2006), the Court 
offered guidance as to how to offer a sympathetic reading of 
the veteran's submissions: 

Although there is no statutory or regulatory 
definition of "sympathetic reading," it is 
clear from the purpose of the doctrine that 
it includes a duty to apply some level of 
expertise in reading documents to recognize 
the existence of possible claims that an 
unsophisticated pro se claimant would not be 
expected to be able to articulate clearly.

The Board has analyzed the veteran's pro se statements with 
this standard in mind.  However, as detailed below, even the 
most sympathetic reading of the veteran's statements does not 
produce a valid CUE argument.  The Board will address each of 
these statements in turn.



The veteran's initial allegation of CUE, received at the 
Board in March 1998, noted that:

I request to re-open my claim for 
entitlement to an earlier effective date of 
the 40 percent rating for the gun shot wound 
of my left leg.  This condition has not 
changed since 1970 and I believe that a 
Clear and Unmistakable Error occurred in 
assigning a 30 percent rating at the time 
initial evaluation in 1970, vice the 
presently-assigned 40 percent rating for 
this condition. 

Applying the Ingram standard, the veteran appears to be 
articulating an argument that the RO committed error in the 
June 1970 decision by assigning a 30 percent disability 
rating as opposed to a 40 percent rating.  Setting aside for 
the moment the fact that the veteran provided no specifics, 
this cannot constitute a valid CUE argument, as it pertains 
to how the RO weighed the facts and evidence.  
See Oppenheimer and Thompson, both supra; see also Eddy v. 
Brown, 9 Vet. App. 52 (1996).  

In this connection, the Board does not read into the 
"sympathetic reading" standard any obligation on its part 
to provide specific argument on the veteran's behalf in the 
absence of any indication that the veteran had any such 
specific argument in mind.
Simply to allege CUE on the basis that previous adjudications 
improperly weighed and evaluated the evidence, as the veteran 
did, can never rise to the stringent definition of CUE.  
"Broad-brush" allegations are insufficient.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

The next statement from the veteran was in August 1998, in 
which he noted that "my attached statement is the basis for 
my disagreement."  Attached to the document were copies of 
the veteran's March 1970 Physical Evaluation Board 
examination.  There is no allegation of error.  Instead, the 
veteran merely submitted copies of records already associated 
with the claims folder.  By no stretch of the imagination can 
the repeated submission of records constitute a valid CUE 
claim.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd 
sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
[any claim of CUE must be pled with specificity].  

In August 1998, the veteran submitted a handwritten quotation 
from a case he cited as "Wolf v. U.S." which noted that 
there is "no authority for reducing percentages beyond those 
found in the [rating] schedule itself."  The Board observes 
that a review of Court precedential decisions discloses no 
case entitled "Wolf".  

Why the veteran cited to this case is apparent when viewed in 
connection with argument from his December 1998 VA Form 9: 
"I believe that my 30% for my SC left leg gunshot should 
have been 40% from June 16, 1970 to December 15, 1982.  I was 
receiving 40% from the Army."  Sympathetically read by the 
Board, the veteran appears to be articulating an argument 
that he was rated at 40 percent disabling by military 
authorities upon his separation from service, and that VA was 
obligated to follow the military rating when it initially 
assigned a disability rating.  However, assigning a 
disability rating is not the responsibility of the Army; it 
is the responsibility of VA, applying the VA Schedule for 
Rating Disabilities.  In this case, the RO assigned the 30 
percent rating based upon its evaluation of the evidence, to 
include the service medical records referred to by the 
veteran.  
The veteran's argument again pertains to how the RO weighed 
the facts and evidence, and as a result cannot be considered 
a valid claim of CUE.  

The last statements of record from the veteran are found in 
the December 2000 hearing transcript, none of which contain a 
valid CUE argument.  

The Court specifically referred to a statement made during 
the hearing that "there probably was injury to Muscle Group 
XI" in its order.  See the April 2006 Court Order, page 2.  
However, the Board is unable to construe this statement as a 
valid CUE allegation.  The Board notes that the statement was 
made by the Veterans Law Judge conducting the hearing, not 
the veteran himself.  Thus, a "sympathetic reading" is not 
required under precedential decisions, since the VLJ, unlike 
the 
pro se veteran, is presumed to be capable of articulating his 
thoughts as to matters pertaining to veterans law.  

The VLJ did not in fact indicate that CUE existed in the June 
1970 RO decision.  Presumably, if the VLJ thought that such 
was the case, this would have in fact been articulated on the 
record.  It was not.  Indeed, the VLJ's use of the word 
"probably" hardly amounts to a statement that clear and 
unmistakable [i.e., undebatable] error was present in 1970.  

Moreover, even assuming that the VLJ was stating that there 
was an injury to the veteran's muscles which was not rated at 
the time of the June 1970 rating decision and should have 
been, this is yet another argument to the effect that the RO 
improperly weighed the evidence in adjudicating his claim.  
As already emphasized, such cannot constitute a valid CUE 
claim [see Oppenheimer, Thompson and Eddy, all supra].

The Board notes in passing that this analysis does not 
include consideration of the statements made by the veteran's 
representative, as the Court has specifically held that "the 
duty to sympathetically read submissions does not apply to 
pleadings through counsel."  See Andrews v. Nicholson, 421 
F.3d 1278 (Fed. Cir. 2005).  

In sum, after affording the veteran a sympathetic reading of 
the above-referenced statements, the Board is unable to 
articulate a valid CUE claim in the instant case.  
The veteran's presentation amounts to a broad-brush 
allegation that he should somehow have been rated higher than 
30 percent.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal of the veteran's 
CUE claim.  In this regard, the Board has considered the 
Court's holding in Simmons v. Principi, 17 Vet. App. 104 
(2003), to the effect that if the veteran is only asserting 
disagreement with how VA evaluated the facts before it, the 
claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law.

As discussed above, the veteran's CUE contentions appear to 
involve disagreement as to how the facts were weighed by the 
RO in June 1970.  In essence, the veteran has failed to meet 
pleading requirements.  See Simmons, 17 Vet. App. at 114.  
The Board believes, given the circumstances of this case, 
that dismissal is more appropriate than denial.


ORDER

The claim to revise the RO's June 1970 rating decision on the 
basis of clear and unmistakable error is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


